MEMORANDUM OPINION
NIX, Judge:
Plaintiff in error, hereinafter referred to as the defendant, was charged in the District Court of Oklahoma County with the crime of Attempted Robbery with a Dangerous Weapon. He was tried by a jury, found guilty, and his punishment assessed at twenty five years in the penitentiary. From that judgment and sentence he has appealed to this Court.
The facts of this case have previously been related in the opinion of the co-defendant, Myirs Raymond Shirley, Case No. A-14,917, who was sentenced to thirty years. That case is cited as Shirley v. State, Okl.Cr., 467 P.2d 517, opinion handed down March 25, 1970.
We have examined the record very carefully, and find no error. We further find that the evidence was properly presented to the jury, and that it is sufficient to support the verdict. We do not consider the sentence to be excessive, as it is five years less than his co-defendant. Therefore, the judgment and sentence is affirmed.
BRETT, P. J„ and BUSSEY, J., concur.